FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
        AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                              ACCORDANCE WITH RULE 221, Pa.R.D.E.




New
    -
667 First Federal Bank of the Midwest

Name Change
    -                    -              -
655 Home Savings Bank Change to 667 First Federal Bank of the Midwest
    -              -
239 DNB First, NA Change to 153 -S & T Bank

Platinum Leader Change



Correction



Removal
    -
602 City National Bank of New Jersey




                                                                        Submitted: January 2020